DETAILED ACTION

Response to Amendment
1.	The amendment filed 4/2/2021 has been entered and fully considered.
2.	Claims 21, 23, 25-26, 28 and 36 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 21, 23, 25-26, 28 and 36 are now in condition for allowance because the prior art does not teach or suggest Applicant’s claimed battery holders recited in independent claims 21 and 36.
	 With respect to independent claim 21, the prior art of record does not teach or suggest a battery holder that includes a plurality of elastically deformable projections that each have one segment that extends from the second or upper end of a sidewall toward a center of a housing and another segment that extends from a distal end of the one segment in a second direction, away from the housing such that the plurality of elastically deformable projections that extend in at least two directions.
	With respect to independent claim 36, the prior art of record does not teach or suggest a battery holder that includes a first projection that extends downwardly from the upper end toward the lower end of the sidewall with the first projection being configured to contact an outer circumference of the battery when said battery is arranged therein and a flexible flange that extends from the upper region of the sidewall .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724